Citation Nr: 0603984	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05- 08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert Pezold II, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from August 1968 until April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The evidence does not corroborate the in-service 
stressors claimed by the veteran.

3.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record.  The veteran 
claims a diagnosis of PTSD by history at the Prescott Arizona 
VA Medical Facility sometime between 1999 and 2001.  The 
claims file contains no records from the Prescott Arizona 
Medical Facility.  This omission does not prejudice the 
veteran because denial is based on the lack of an in service 
stressor, not the lack of a valid diagnosis.  Therefore, 
proof of a diagnosis of PTSD by history will be of no benefit 
to the veteran.  A remand is inappropriate where, as here, 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Further regarding the duty to assist, we acknowledge a 
mention of a fellow comrade in the veteran's PTSD 
questionnaire.  As discussed above the veteran received 
appropriate VCAA notice, the veteran did not respond by 
supplying further contact information for the referenced 
comrade.  In this regard the Board must emphasize for the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) ((1994).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements:  (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  In the present 
case, the evidence associated with the claims file fails to 
establish either a current medical diagnosis of PTSD or the 
occurrence of a stressor event.  Therefore, as will be 
discussed below, the claim must be denied.

In assessing whether an in-service stressor occurred, it is 
first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  Here the evidence does not so demonstrate.  First, 
the veteran received no award or decoration specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), combat incurred wounds (the 
Purple Heart Medal), or valor in combat with the enemy.  
Therefore the veteran must provide other supporting evidence 
to establish that he "engaged in combat with the enemy."

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  At a minimum, 
however, the case law from the Court would preclude the use 
of the claimant's own assertions as "other supporting 
evidence," nor would post-service medical evidence suffice as 
"other supporting evidence."  To the extent that the term 
"other supporting evidence" in this context could consist of 
service department records, the Board finds that there are no 
service department medical or administrative records to 
establish that the veteran "engaged in combat with the 
enemy."

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  Here, much of the veteran's 
self-described military history is unsupported by official 
military records associated with the claims file.  For 
example, on his PTSD questionnaire dated in November 2003 the 
veteran claims involvement in a shooting aboard his ship 
while positioned off the coast of Vietnam.  According to the 
veteran, while standing watch aboard ship, he fired at what 
appeared to be a Vietnamese person aboard the ship.  The 
veteran also reported standing watch during fire missions and 
seeing rounds hitting body parts and people who were wounded.  
These statements are nonspecific and generic in nature and no 
evidence other than the veteran's own account was offered or 
discovered to corroborate these alleged events.  The 
veteran's medical service records also fail to provide 
competent medical evidence of an in service stressor.  It is 
noted in the report of the veteran's separation examination 
that the veteran claimed depression or excessive worry in his 
medical history.  However, neither the entrance nor 
separation examination provide an objective finding by a 
medical expert of a psychiatric disability.  

The Board recognizes that the competent evidence includes 
diagnoses of PTSD by history.  While seeking treatment at the 
Fayetteville, Arkansas VAMC in February 2002, the veteran 
reported that he was treated for PTSD at the Prescott Arizona 
VAMC.  The evaluating physician at the Fayetteville, Arkansas 
VAMC noted that the veteran's Prescott Arizona VAMC 
electronic records include treatment for mild PTSD.  However, 
the validity of such diagnoses and opinions are dependent on 
the existence of an in-service stressor.  Given that none of 
these events can be corroborated, and that the veteran's 
contentions are unsupported by his military records, the 
diagnoses and the accompanying etiological opinions linking 
the veteran's PTSD to service are not found to be probative.  
Indeed, the CAVC has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described];  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

  In the instant case, as just discussed, the file contains 
no evidence to corroborate the veteran's stressors.  
Therefore, the diagnoses rendered were, by necessity, 
predicated solely on the veteran's own statements.  As such, 
they lack probative value.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Further, a May 2003 VA medical exam report shows the veteran 
does not meet the criteria for a PTSD diagnosis.  The VA 
examiner stated that the veteran's history is not necessarily 
congruent with serious traumatic exposure.  Therefore, the 
evidence presented in the instant case does not demonstrate a 
confirmed diagnosis of PTSD which would permit a finding of 
service connection.

The evidence of record thus contains questionable diagnoses 
of PTSD, with opinions of etiology based solely on the 
veteran's report of military history, which is not supported 
by the official records.  The evidence of record fails to 
corroborate the stressful events described by the veteran.

In summation, the veteran describes several stressor events.  
Such evidence fails to verify any stressor events.  For this 
reason, the claim of entitlement to service connection for 
PTSD must be denied.  The veteran, of course, may apply to 
reopen his claim for service connection for PTSD at any time 
with new and material evidence, particularly supporting 
evidence of a claimed stressor associated with the diagnosis 
of PTSD.  In conclusion, the lack of a verified in-service 
stressor precludes an award of service connection for PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


